The defendant was tried in Gordon County on an indictment containing two counts. The first count charged the possession in said county of more than one quart of spirituous and alcoholic liquors; and that said county was not one of the counties of Georgia within which such liquors could legally be sold or transported. The second count charged the possession of alcoholic and spirituous liquors upon which the State tax had not been paid and which did not bear the required tax stamp. A general verdict of guilty was returned, which meant guilty on both counts. The evidence was sufficient to authorize the jury to find that the defendant was guilty on both counts of the *Page 539 
indictment. Therefore the decision in Plemons v. State, 60 Ga. App. 640 (4 S.E.2d 673), cited by the plaintiff in error, is not here applicable. The court did not err in overruling the motion for new trial, based on the general grounds only.
Judgment affirmed. MacIntyre and Guerry, JJ.,concur.
                         DECIDED APRIL 22, 1940.